DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al (US Patent Application 2016/0032191).
Regarding claims 1, 4, 8, Carlson et al teaches flame retardant/extinguishing compositions comprising risk husk comprising silica (Paragraphs 7, 30) and inert gases such as 
Carlson et al teaches the limitations of the instant claims.  Hence, Carlson et al anticipates the claims.

Claims 1-4, 7, 9, 12-13, 15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wucherer et al (US Patent 6,217,788).
Regarding claims 1-4, 7, 9, 12-13, 15, 18-19, Wucherer et al teaches a fire suppression composition comprising a propellant comprising carbon dioxide and nitrogen and a fire suppression additive such as potassium bicarbonate, potassium carbonate or ammonium ferrocyanide (Col. 5, Lines 38-50, Examples 2-4).  Wucherer et al further teaches other fire suppressing components can be added to the fire suppressing additive such as dry chemical powders, water-based agents, fluorocarbon based agents and flame retardant materials (Col. 6, Lines 1-6).  Wucherer et al further teaches pentafluoroethane and heptafluoropropane (Col. 7, Lines 26-29, Example 5).
Wucherer et al teaches the limitations of the instant claims.  Hence, Wucherer et al anticipates the claims.

Claims 1-6, 9-10, 12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botter et al (US Patent Application 2016/0278233).
Regarding claims 1-6, 9-10, 12, 15-18, Botter et al teaches a solid propellant gas generator comprising sodium azid, coolant, binder and modifying agent preferably sodium carbonate, wherein the gas generates inert gases such as nitrogen and carbon dioxide and less than 0.05vol% ammonia and lower than 1.0 vol% hydrogen (Paragraphs 18, 23, 24-29).
Botter et al teaches the limitations of the instant claims.  Hence, Botter et al anticipates the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wucherer et al (US Patent 6,217,788) as applied to claims 1-4, 7, 9, 12-13, 15, 18-19 above, and in further view of Botter et al (US Patent Application 2016/0278233).
Regarding claims 5, 17, Wucherer et al discloses the invention substantially as claimed.  Wucherer et al teaches the features above.  However, Wucherer et al fails to specifically disclose the vol% of ammonia.
In the same field of endeavor, Botter teaches a solid propellant gas generator that does not discharge more than 0.05vol% of ammonia (Paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided ammonia gas in an amount of 0.05vol% or less in Wucherer et al in order to provide combustible gases lower than their flammability limit in the air as taught in Botter et al.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wucherer et al (US Patent 6,217,788) as applied to claims 1-4, 7, 9, 12-13, 15, 18-19 above, and in further view of Waldrop et al (US Patent Application 2005/0145820).
Regarding claims 5, 11, Wucherer et al discloses the invention substantially as claimed.  Wucherer et al teaches the features above.  However, Wucherer et al fails to specifically disclose the vol% of carbon dioxide.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided carbon dioxide gas in an amount of 12vol% or less in Wucherer et al in order to provide combustible gases lower than the lethal limit as taught in Waldrop et al.

Claims 6, 10 and 16 are are rejected under 35 U.S.C. 103 as being unpatentable over Wucherer et al (US Patent 6,217,788) as applied to claims 1-4, 7, 9, 12-13, 15, 18-19 above, and in further view of Tuve (US Patent 2,641,323).
Regarding claims 6, 10, 16, Wucherer et al discloses the invention substantially as claimed.  Wucherer et al teaches the features above.  However, Wucherer et al fails to specifically disclose helium gas.
In the same field of endeavor, Tuve teaches an inert gas fire extinguishant such as helium and carbon dioxide (Col. 1, Lines 1-5, Claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided helium gas in addition to carbon dioxide in Wucherer et al in view of Tuve in order to provide enhanced fire extinguishing properties to the composition from an inert gas as taught in Tuve. Also, the broad teachings of Wucherer et al encompass the addition of other fire extinguishing components.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wucherer et al (US Patent 6,217,788) as applied to claims 1-4, 7, 9, 12-13, 15, 18-19 above, and in further view of Galbraith et al (US Patent 5,423,384).
Regarding claims 8, 14, Wucherer et al discloses the invention substantially as claimed.  Wucherer et al teaches the features above.  However, Wucherer et al fails to specifically disclose talc.
In the same field of endeavor, Galbraith et al teaches a gas generator containing a propellant and a fire suppressant as a mixture of powders (Abstract).  Galbraith et al teaches effective flame suppressing material includes talc (Col. 10, Lines 20-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided talc in Wucherer et al in view of Galbraith et al in order to provide enhanced flame suppressing properties, as Wucherer et al encompasses the incorporation of additional fire suppressing additives.  It is well settled that it is prima facie In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 2, 2021